          Case 1:18-cv-02143-RDM Document 25 Filed 12/07/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



    RICHARD BLUMENTHAL, et al.,

                       Plaintiffs,

             v.                                         Case No. 18-cv-2143 (RDM)

    U.S. NATIONAL ARCHIVES AND
    RECORDS ADMINISTRATION, et al.,

                       Defendants.


                                      JOINT STATUS REPORT

        In accordance with the Court’s November 2, 2018 Minute Order and the parties’ November

8, 2018 Joint Status Report (ECF No. 24), counsel for the parties, who have conferred, jointly

notify the Court of the status of this matter with regard to Plaintiffs’ requests for records from the

Department of Justice’s (DOJ) Criminal Division and Office of Legal Counsel (OLC),1 and offer

their joint proposal regarding further proceedings:

                                             OLC Request

        1.        The parties have agreed to a set of highest-priority records, which is based on search

results for a subset of the prioritized search parameters Plaintiffs provided to OLC on September

19, 2018. OLC is processing this set of documents and will release responsive, non-exempt

materials to Plaintiffs and notify Plaintiffs of any withholdings by January 31, 2019.

        2.        The parties have agreed to segregate a further set of potentially responsive records

pending further discussion of whether narrowing is feasible and appropriate.



1Processing of two requests directed to the Central Intelligence Agency (CIA) and the National
Archives and Records Administration (NARA) is ongoing pursuant to the schedules agreed upon
by the parties.
            Case 1:18-cv-02143-RDM Document 25 Filed 12/07/18 Page 2 of 3



           3.   OLC will provide Plaintiffs with search reports for the remaining priority tiers

Plaintiffs provided on September 19, 2018 and for the records described in Paragraph 2 of this

Joint Status Report by January 4, 2019, after which the parties will meet and confer regarding

opportunities for further prioritization or narrowing and regarding a processing schedule for the

remaining records subject to Plaintiffs’ request.


                                   Criminal Division Request

       4.       Criminal Division has completed review of electronic records and advised

Plaintiffs of its intention to withhold all responsive records under FOIA Exemptions 5 and 6.

This response included all electronic records referred by Criminal Division to other agencies or

offices.

       5.       Criminal Division has advised Plaintiffs that it has completed review of

unclassified hard copy records and has not identified records responsive to Plaintiffs’ requests.

       6.       Criminal Division is currently processing classified hard copy records. It

anticipates completing that process, including disclosing responsive non-exempt material and

advising Plaintiffs of withholdings, by January 31, 2019.


                                Proposal for Further Proceedings

           7.   Under the current agreements of the parties and the schedule described above,

productions (or notifications of withholdings) will occur for each of Plaintiffs’ requests in

January 2019. In order to afford the parties an opportunity to meet and confer regarding these

responses and plans for further processing of potentially responsive records, the parties

respectfully propose that they file a further Joint Status Report updating the Court on the status

of each of Plaintiffs’ requests and proposing a schedule for further proceedings not later than

February 15, 2019.



                                                    2
 Case 1:18-cv-02143-RDM Document 25 Filed 12/07/18 Page 3 of 3




Dated: December 7, 2018            Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director, Federal Programs Branch

                                    /s/ Gary D. Feldon
                                    GARY D. FELDON
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    By Special Delivery: 1100 L St. NW, Rm
                                   11104
                                    Washington, DC 20005
                                   By Mail: P.O. Box 883, Washington, DC 20044
                                    Phone: (202) 514-4686
                                    Fax: (202) 616-8470
                                    Email: gary.d.feldon@usdoj.gov

                                   Attorneys for Defendants




                                   /s/ Elizabeth France
                                   Elizabeth France, D.C. Bar #999851
                                   AMERICAN OVERSIGHT
                                   1030 15th Street NW, B255
                                   Washington, DC 20005
                                   (202) 897-2465
                                   beth.france@americanoversight.org

                                   Counsel for Plaintiff




                               3
